FILED
                              NOT FOR PUBLICATION                            MAR 02 2015

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


RONNELL RAY HILL,                                  No. 14-15282

                 Plaintiff - Appellant,            D.C. No. 1:11-cv-01074-SAB

  v.
                                                   MEMORANDUM*
M. CATE; et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                           for the Eastern District of California
                   Stanley Albert Boone, Magistrate Judge, Presiding**

                             Submitted February 17, 2015***

Before:         O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

          California state prisoner Ronnell Ray Hill appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Hill consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failed to protect him from an assault by his cellmate. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).

We affirm.

      The district court properly dismissed Hill’s Eighth Amendment claims

because he failed to allege facts sufficient to show that defendants knew of and

disregarded a substantial risk that Hill would be assaulted by his cellmate. See

Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be found

liable under the Eighth Amendment . . . unless the official knows of and disregards

an excessive risk to inmate . . . safety[.]”); Starr v. Baca, 652 F.3d 1202, 1207 (9th

Cir. 2011) (explaining that a supervisor is liable under § 1983 only if he is

personally involved in the constitutional violation or if there is “a sufficient causal

connection between the supervisor’s wrongful conduct and the constitutional

violation” (citation and internal quotation marks omitted)).

      The district court properly dismissed Hill’s due process claim because he

failed to allege facts sufficient to demonstrate that he possessed a liberty interest in

avoiding placement in the Security Housing Unit. See Resnick v. Hayes, 213 F.3d
443, 448 (9th Cir. 2000) (a prisoner only has a liberty interest “when a change

occurs in confinement that imposes an atypical and significant hardship . . . in


                                            2                                     14-15282
relation to the ordinary incidents of prison life” (citation and internal quotation

marks omitted)).

      AFFIRMED.




                                           3                                     14-15282